Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,933,428 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1, 4-8, 10-11, 16-17, 27-29, 37-38, 41-43 and 49-54 are allowed.
The following is an examiner’s statement of reasons for allowance. Applicant’s arguments regarding the reference Sabin are persuasive with respect to a cover plate not being capable of resting within the groove (26) in channel plate (2) since there is an inner wall that surrounds and defines the buffer reservoir (11).  Therefore, the rejection has been withdrawn.  
Examiner notes that a close prior art found is US 20060199276 ( “Armani”), which discloses a ledge within a top side of a housing. Armani discloses in figure 2, frame (32) with a ledge (42), opening (33), with top membrane (36), cotton (34), and plate (15) with opening (17). Frame (32) is analogous to the claimed housing defining a cavity (i.e., opening 33). Ledge (42) is analogous to the claimed ledge. Top membrane (36) or cotton (34) is analogous to the claimed “fluid flow matrix” disposed within the cavity. Top plate is analogous to the claimed top film portion. However, the device is not disclosed as having a light transmissive material, which allows for it to be used for analysis as a test slide.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060199276 ( “Armani”).
US 20030235825.
US 20100285573. 
	US 20110111968.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANN Y LAM/Primary Examiner, Art Unit 1641